Citation Nr: 1748227	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION


Appellant represented by:	Julie Glover, Attorney


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from September 1962 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  In April 2014, the Board remanded these matters for further development.

The case was remanded in July 2016 for further development. 

The issue of entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU) is no longer on appeal.  The issue was granted by the RO in an August 2017 rating decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss is etiologically related to an in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting the claim decided herein, so further  discussion of the VCAA is not merited.

II. Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §3.303(d). 

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 272-73 (2015).

Under 38 C.F.R. § 3.303(b), claims for service connection for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b). 

The Veteran has been diagnosed with bilateral hearing loss.  Sensorineural hearing loss is an organic disease of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service.

 
Bilateral hearing loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The Veteran has hearing loss for VA purposes.  He was diagnosed with sensorineural hearing loss in a VA examination in January 2017. Auditory thresholds in both ears at all of the specified thresholds were 40 db or greater.  The first prong of the test to establish service connection has been met. 

As for the second prong, the Board notes that the Veteran's Form DD214 reflects that his military occupational specialty was basic infantryman.  The Veteran was awarded the Rifle Sharpshooter Badge.  As an infantryman, the Veteran was likely exposed to gunfire and other excessive noise.  VA concedes that the Veteran was exposed to excessive noise during service.  The Veteran also states that his hearing loss was due to being exposed to acoustic trauma.  38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).  Thus he has satisfied the second prong for service connection. 

As to the third prong, VA examined the Veteran in January 2017.  The examiner opined that the Veteran's sensorineural hearing loss was less likely than not a result of his military service.  A private medical examiner in a November 2014 audiological report that stated that the Veteran's hearing loss may meet VA's criteria for hearing loss.  However an opinion was not provided. 

Notwithstanding the lack of a medical nexus, the bilateral hearing loss claim may also be supported by evidence of continuity of symptomatology or on a chronic disease presumptive basis.

To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims has held a veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question; that is, whether the relationship and disability are capable of lay observation. Savage v. Gober, 10 Vet. App. 488, 497 (1997); accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts he has experienced hearing loss since service and that it continued after discharge.  He is competent to report in-service and post-service symptoms of diminished hearing.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). See 38 C.F.R. § 3.159(a)(2). 

Once the evidence is determined to be competent, the Board must determine whether the evidence is credible. The Veteran stated in his January 2017 VA examination that his hearing loss was a result of being exposed to artillery fire and gunfire, as well as dynamite blast. The Board has found the Veteran's contention that he has hearing loss since service credible in light of his service in an infantry unit.   This militates in favor of a nexus between the Veteran's current bilateral hearing loss and any acoustic trauma during service.  Resolving reasonable doubt in the Veteran's favor, the Veteran has satisfied the third prong to establish service connection.  Service connection is granted for bilateral hearing loss.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Private and VA examinations during recent years have shown varying results on audiometric examinations.  Hearing loss for VA purposes has been shown since VA examination in January 2017.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


